

116 HR 8312 IH: Future Generations Protection Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8312IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Ms. Schakowsky (for herself, Ms. Barragán, Mr. García of Illinois, Mr. Espaillat, Mr. Lowenthal, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Clean Air Act to prohibit the emission of any greenhouse gas in any quantity from any new electric utility steam generating unit, and for other purposes.1.Short titleThis Act may be cited as the Future Generations Protection Act.2.FindingsCongress finds the following:(1)The use of fossil fuels exacerbates the climate crisis, threatens America’s natural resources, and disproportionately damages frontline environmental justice communities.(2)In order to avoid the worst consequences of climate change, the Federal Government should transition away from fossil fuels to renewable energy sources.(3)In achieving its energy goals, it is the responsibility of the Federal Government to ensure a fair and just transition for workers and frontline communities.(4)The Federal Government should do this by prioritizing racial and gender equity, environmental justice, and partnering with labor unions to ensure that workers have training for and access to clean-energy jobs.3.Emissions of greenhouse gasses(a)Prohibition against the emission of greenhouse gases from new electric utility steam generating unitsThe Clean Air Act is amended by inserting after section 111 of such Act (42 U.S.C. 7411) the following new section:111A.Prohibition against the emission of greenhouse gases from electric utility steam generating units(a)ProhibitionBeginning on the date of enactment of this section, the emission of a greenhouse gas in any quantity from a new electric utility steam generating unit shall be treated as a violation of a standard or limitation under section 111.(b)DefinitionsIn this section:(1)The term electric utility steam generating unit has the meaning given to that term in section 112(a).(2)The term greenhouse gas means—(A)carbon dioxide;(B)methane;(C)nitrous oxide;(D)hydrofluorocarbons;(E)perfluorocarbons;(F)sulfur hexafluoride; or(G)any other anthropogenically emitted gas that is determined by the Administrator, by regulation, to contribute to global warming to a non-negligible degree.(3)The term new electric utility steam generating unit means an electric utility steam generating unit that commences operations or otherwise becomes a new source (as defined in section 111(a)) on or after the date of enactment of this section..(b)Prohibition(1)ProhibitionNotwithstanding any other provision of law, the Federal Energy Regulatory Commission may not—(A)approve an application for the siting, construction, expansion, or operation of an LNG terminal under section 3(e) of the Natural Gas Act (15 U.S.C. 717b); or(B)issue a certificate of public convenience and necessity under section 7 of such Act (15 U.S.C. 717f).(2)Exception(A)In generalParagraph (1) shall not apply with respect to an application or certificate that, if approved or issued, will result in a reduction in emissions of any greenhouse gas at the LNG terminal, as determined by the Commission.(B)DefinitionIn this section, the term greenhouse gas means—(i)carbon dioxide;(ii)methane;(iii)nitrous oxide;(iv)hydrofluorocarbons;(v)perfluorocarbons;(vi)sulfur hexafluoride; or(vii)any other anthropogenically emitted gas that is determined by the Administrator of the Environmental Protection Agency, by regulation, to contribute to global warming to a non-negligible degree.4.Prohibiting hydraulic fracturing(a)ProhibitionHydraulic fracturing is prohibited on all onshore and offshore land within the jurisdiction of the United States.(b)DefinitionIn this section, the term hydraulic fracturing means an operation conducted in an individual wellbore designed to increase the flow of hydrocarbons from a rock formation to the wellbore through modifying the permeability of reservoir rock by fracturing it, except that such term does not include enhanced secondary recovery, including water flooding, tertiary recovery, and other types of well stimulation operations.(c)Effective dateThis section shall take effect on January 1, 2025.5.Ban on crude oil and natural gas exports(a)In generalSection 101 of title I of division O of the Consolidated Appropriations Act, 2016 (42 U.S.C. 6212a) is amended to read as follows:101.Prohibition on exports of crude oil and natural gasExcept as provided in this section, notwithstanding any other provision of this Act, exports of domestically produced crude oil and natural gas, including liquefied natural gas and natural gas liquids, are prohibited. The Secretary of Commerce may, with the approval of the President, approve the export of crude oil for—(1)exchanges in similar quantity for convenience or increased efficiency of transportation with persons or the government of a foreign state;(2)temporary exports for convenience or increased efficiency of transportation across parts of an adjacent foreign state which exports reenter the United States; and(3)the historical trading relations of the United States with Canada and Mexico..(b)Repeal relating to exportation of natural gasSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended—(1)in subsection (a)—(A)by striking export any natural gas from the United States to a foreign country or; and(B)by striking exportation or; and (2)by striking subsection (c).